964 So.2d 798 (2007)
Farrand D. CLARK, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-2234.
District Court of Appeal of Florida, First District.
September 14, 2007.
Farrand D. Clark, pro se, Petitioner.
Bill McCollum, Attorney General, and Linda Horton Dodson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of certiorari is denied on the merits. We do, however, quash the circuit court's order imposing a lien of $280.00 on June 30, 2005, and direct the circuit court to order reimbursement of any funds that have been withdrawn from petitioner's inmate trust account to satisfy the improper appellate fee lien order. Wheeler v. McDonough, 957 So.2d 94 (Fla. 1st DCA 2007); Reddick v. McDonough, 938 So.2d 595 (Fla. 1st DCA 2006). Because petitioner challenged the loss of gain time, the proceeding below qualified as a "collateral criminal proceeding" under Schmidt v. Crusoe, 878 So.2d 361 (Fla. 2003), and there is no authority for imposing a lien under section 57.081, Florida Statutes (2006), the general indigency statute. Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005).
WOLF, PADOVANO, and POLSTON, JJ., concur.